          Case 1:19-cv-02367-ABJ Document 44 Filed 03/27/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                     )
PETER STRZOK,                        )
                                     )
                         Plaintiff,  )
                                     )
         v.                          )
                                                                Civil Action No. 19-cv-2367 (ABJ)
                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in )
his official capacity, et al.,       )
                                     )
                         Defendants. )
                                     )


 LISA PAGE’S CONSENT MOTION TO INTERVENE FOR THE LIMITED PURPOSE
       OF RESPONDING TO DEFENDANTS’ MOTION TO CONSOLIDATE

       Pursuant to Federal Rule of Civil Procedure 24 and Local Rule 7(j), Lisa Page requests that

this Court permit her to intervene in this action for the limited purpose of responding to the motion

to consolidate filed by Defendants Attorney General William Barr (in his official capacity), FBI

Director Christopher Wray (in his official capacity), the Department of Justice (“DOJ”), and the

Federal Bureau of Investigation (“FBI”) (collectively, “Defendants”).             Defendants seek

consolidation of this case “for all purposes” with Page v. U.S. Department of Justice, No. 19-cv-

3675 (TSC), a pending action in which Ms. Page is the plaintiff. Mot. to Consolidate, ECF No.

42, at 1, 6. In the absence of intervention, there is no mechanism for Ms. Page to be heard on this

important matter affecting her interests and the disposition of her claims. Counsel for both the

government and Mr. Strzok have consented to the requested intervention.

                                        BACKGROUND

       On August 6, 2019, Plaintiff Peter Strzok filed this action primarily seeking equitable and

injunctive relief for constitutional violations related to the termination of his employment with the
          Case 1:19-cv-02367-ABJ Document 44 Filed 03/27/20 Page 2 of 5



FBI. See Compl. ¶ 5 (alleging that “[t]he FBI fired Special Agent Strzok because of his protected

political speech in violation of his rights under the First Amendment” and “also deprived Strzok

of his property interest in his employment without due process, in violation of his rights under the

Fifth Amendment”). Mr. Strzok also asserted a claim under the Privacy Act. The case was

assigned to this Court.

       On December 10, 2019, Ms. Page filed a separate lawsuit against Defendants DOJ and FBI,

alleging a single Privacy Act count. See Page v. U.S. Department of Justice, No. 19-cv-3675

(TSC). At the time of filing, Ms. Page identified her case as “related” within the meaning of Local

Rule 40.5(a)(3) to both this action and an earlier-filed case, Citizens for Responsibility and Ethics

v. U.S. Department of Justice, No. 18-cv-0007 (TSC) (the “CREW FOIA” case), which was

assigned to Judge Chutkan. See Page, Notice of Related Case, ECF No. 2 (D.D.C. filed Dec. 10,

2019) (noting that the CREW FOIA case “involves common issues of fact” with the Page case);

id., Notice of Related Case, ECF No. 3 (D.D.C. filed Dec. 10, 2019) (noting that the Strzok case

“involves common issues of fact” and “grows out of the same event or transaction” as the Page

case). The Page case was assigned to Judge Chutkan.

       On March 13, 2020, Defendants filed a motion to consolidate this action with the Page

case “for all purposes.” Mot. to Consolidate at 1, 6. Defendants also submitted a notice of this

filing in the Page case.1




1
 Ms. Page is likewise filing a notice in the Page case attaching copies of this motion to intervene
and Ms. Page’s proposed response to Defendants’ motion to consolidate.
                                                 2
          Case 1:19-cv-02367-ABJ Document 44 Filed 03/27/20 Page 3 of 5



                                           ARGUMENT

  I.   Ms. Page Is Entitled to Intervene As of Right

       Ms. Page is entitled to intervene as of right under Rule 24(a)(2). Under that rule, a

proposed intervenor must demonstrate: “(1) that its motion is timely; (2) that it has a cognizable

interest in the property or transaction at issue; (3) that the interest will be impaired or impeded if

intervention is denied; and (4) that the applicant’s interest is not adequately represented by an

existing party.” Eagle Pharm., Inc. v. Price, 322 F.R.D. 48, 49 (D.D.C. 2017) (citing Fund for

Animals, Inc., v. Norton, 322 F.3d 728, 731 (D.C. Cir. 2003)).

       This motion is timely. Ms. Page has moved to intervene for the limited purpose of

responding to Defendants’ motion to consolidate within the 14-day period in which a party may

respond under the Local Rules. See L.R. 7(b). Defendants consent to intervention, so no further

briefing on intervention is required. Thus, intervention will not delay briefing or this Court’s

decision on Defendants’ motion to consolidate.

       Because Defendants seek to consolidate the Page and Strzok cases “for all purposes,” see

Mot. to Consolidate at 1, 6, Ms. Page has a cognizable interest in the outcome of Defendants’

motion. As explained in the attached Response to Defendants’ Motion to Consolidate, Ms. Page

and Mr. Strzok are not identically situated, and differences in the posture of the cases and the

underlying claims counsel against consolidation. For the same reasons, Ms. Page’s interest in the

outcome of the consolidation motion is not adequately represented by an existing party. See Eagle

Pharm., 322 F.R.D. at 50 (explaining that a proposed intervenor need only “show[ ] that

representation of [its] interest ‘may be’ inadequate; and the burden of making that showing should

be treated as minimal” (quoting Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10

(1972))). For example, the attached response expresses Ms. Page’s position differently than the

                                                  3
          Case 1:19-cv-02367-ABJ Document 44 Filed 03/27/20 Page 4 of 5



Response to Defendants’ Motion to Consolidate filed today on behalf of Mr. Strzok. See ECF No.

43.

       Ms. Page’s interests will be impaired if intervention is denied because she has no

mechanism aside from intervention to be heard on this important matter affecting her interests. As

directed by Local Rule 40.5(d), Defendants filed the motion to consolidate in this case only, and

it must be “heard and determined by the judge to whom the earlier-numbered case is assigned.”

Courts routinely allow litigants to intervene in other cases for the purpose of responding to a

motion to consolidate. See, e.g., Rich Moe Enters. v. Selective Ins. Co. of Am., No. 19-cv-00371,

Minute Order (D.D.C. Nov. 15, 2019) (granting motion to intervene for the limited purpose of

opposing motion to consolidate, where the motion raised arguments under both Rule 24(a) and

Rule 24(b)); Ginebra v. Gen. Motors LLC, No. 18-cv-25209, Order Granting Motion for Limited

Intervention, ECF No. 20 (S.D. Fla. Feb. 27, 2019) (same); Jade Trading, LLC v. United States,

63 Fed. Cl. 143, 143-44 (2004) (“Because the Defendant has only filed its motion to consolidate

in the instant action and not in the K-2 cases, applicants would be unable to lodge their opposition

to consolidation absent intervention here. In addition, the interest of the K-2 plaintiffs are not

adequately represented by the parties here since the cases involve different taxpayers with different

counsel and different transactions occurring in different taxable years.”).

 II.   Alternatively, This Court Should Grant Ms. Page Permission to Intervene

       If this Court concludes that Ms. Page is not entitled to intervention as of right, it should

exercise its discretion to allow permissive intervention. Rule 24(b) provides that, “[o]n timely

motion, the court may permit anyone to intervene who . . . has a claim or defense that shares with

the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B); see E.E.O.C. v.

Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1045-46 (D.C. Cir. 1998) (describing factors). Here,

                                                 4
          Case 1:19-cv-02367-ABJ Document 44 Filed 03/27/20 Page 5 of 5



the common question is whether consolidation of the Strzok and Page cases, which are currently

pending as separate actions assigned to different judges, is proper. Because Ms. Page seeks to

intervene in this action for the limited purpose of responding to Defendants’ motion to consolidate,

the Court’s decision on this question is determinative of her interests. Ms. Page does not seek to

participate in the Strzok matter beyond this limited issue.

                                         CONCLUSION

       This Court should grant Ms. Page’s motion to intervene for the limited purpose of

responding to Defendants’ motion to consolidate.


Dated: March 27, 2020                                 Respectfully submitted,

                                                      /s/ Amy Jeffress
                                                      Amy Jeffress (D.C. Bar No. 449258)
                                                      Kaitlin Konkel (D.C. Bar No. 1021109)
                                                      ARNOLD & PORTER
                                                        KAYE SCHOLER LLP
                                                      601 Massachusetts Avenue NW
                                                      Washington, DC 20001-3743
                                                      Telephone: (202) 942-5000
                                                      Fax: (202) 942-5999

                                                      Counsel for Proposed Intervenor
                                                      Lisa Page




                                                 5
         Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                     )
PETER STRZOK,                        )
                                     )
                         Plaintiff,  )
                                     )
         v.                          )
                                                               Civil Action No. 19-cv-2367 (ABJ)
                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in )
his official capacity, et al.,       )
                                     )
                         Defendants. )
                                     )


 PROPOSED INTERVENOR LISA PAGE’S RESPONSE TO DEFENDANTS’ MOTION
                        TO CONSOLIDATE

       Proposed Intervenor Lisa Page files this response to inform the Court of her position

regarding the government’s motion to consolidate this action with Page v. U.S. Department of

Justice, No. 19-cv-3675 (TSC), a pending matter in which Ms. Page is the plaintiff. Ms. Page has

filed the appropriate related case notices, as required by Local Rule 40.5(b), and takes no position

on whether her case should be reassigned to this Court. To the extent the government seeks to

consolidate the cases “for all purposes,” see Mot. to Consolidate, ECF No. 42, at 1, 6, Ms. Page

opposes the request. Ms. Page and Mr. Strzok are differently positioned, and consolidation for all

purposes may well prejudice her interest in promptly and efficiently resolving her single-count

Privacy Act complaint.

                                        BACKGROUND

       There are presently three civil actions pending in this Court that relate in whole or in part

to Defendants U.S. Department of Justice’s (“DOJ”) and Federal Bureau of Investigation’s (“FBI”)
         Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 2 of 7



improper disclosure of agency records about Ms. Page and Plaintiff Peter Strzok to the media on

December 12, 2017 (the “December 12 disclosure”).

       The Page Action

       On December 10, 2019, Ms. Page filed an action against Defendants DOJ and FBI, alleging

a single Privacy Act count based on the December 12 disclosure. The complaint asserts that “[o]n

December 12, 2017, Defendants violated the Privacy Act by unlawfully disclosing agency records

pertaining to Plaintiff—namely, a 90-page document reflecting 375 text messages between

Plaintiff and [Mr. Strzok]—to a group of reporters.” Page, Compl., ECF No. 1, ¶ 3. At the time

of filing, Ms. Page identified her case as “related” within the meaning of Local Rule 40.5(a)(3) to

both this action and an earlier-filed case, Citizens for Responsibility and Ethics v. U.S. Department

of Justice, No. 18-cv-0007 (TSC) (the “CREW FOIA” case), which was assigned to Judge

Chutkan. See Page, Notice of Related Case, ECF No. 2 (D.D.C. filed Dec. 10, 2019) (noting that

the CREW FOIA case “involves common issues of fact” with the Page case); id., Notice of Related

Case, ECF No. 3 (D.D.C. filed Dec. 10, 2019) (noting that the Strzok case “involves common

issues of fact” and “grows out of the same event or transaction” as the Page case). The Page case

was assigned to Judge Chutkan.

       On March 13, 2020, Defendants DOJ and FBI filed their answer in the Page case. Because

this case is no longer exempt from discovery obligations under Local Rule 16.3(b), which provides

that “[t]he requirements of this Rule and of Fed. R. Civ. P. 16(b) and 26(f), shall not apply in cases

in which no answer has yet been filed,” Ms. Page’s counsel has contacted government counsel to

schedule the Rule 26(f) conference preparatory to discovery. On the same day Defendants filed

their answer, they also moved for summary judgment. Ms. Page’s response is due on April 3.




                                                  2
        Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 3 of 7



       The CREW FOIA Case

       CREW filed its case against DOJ on January 3, 2018, just weeks after the December 12

disclosure. That suit “challenges the failure of [DOJ] to disclose to CREW communications

concerning DOJ’s decision to invite reporters to DOJ on December 12, 2017, to share with them

private text messages from [Ms. Page and Mr. Strzok].” Citizens for Responsibility and Ethics v.

U.S. Dep’t of Justice, No. 18-cv-0007 (TSC), First. Am. Compl., ECF No. 4, ¶ 1 (D.D.C. filed Jan.

16, 2018). Following the filing of CREW’s suit, DOJ produced various responsive records to

CREW, and both DOJ and CREW have posted documents from those productions on their

websites. See U.S. Dep’t of Justice, https://www.justice.gov/file/1223146/download;1 CREW

Requests DOJ Records on Release of Strzok and Page Texts, Citizens for Responsibility & Ethics

in Washington, Dec. 13, 2017, https://www.citizensforethics.org/foia/expedited-foia-request-

department-justice-office-inspector-general-office-information-policy-fbi-leak/.   Because these

documents relate to DOJ’s involvement in the December 12 disclosure, they are highly relevant to

Ms. Page’s Privacy Act claim.

       The Strzok Action

       Approximately a year and a half after CREW filed its lawsuit, Plaintiff Peter Strzok filed

this action. Mr. Strzok primarily alleges that “[t]he FBI fired [him] because of his protected

political speech in violation of his rights under the First Amendment” and “deprived [him] of his

property interest in his employment without due process, in violation of his rights under the Fifth

Amendment.” Compl. ¶ 5. The complaint asserts claims for (1) unlawful termination of Mr.



1
  To access this file from DOJ’s “FOIA Library” for the Office of Information Policy, visit
https://www.justice.gov/oip/available-documents-oip; navigate to section “FOIA-Processed
Documents,” subsection “General Topics of Interest,” and category “Records Concerning Sharing
of the Content of Text Messages between FBI Agents Peter Strzok and Lisa Page”; and click the
link titled “Interim (January 3, 2017 – January 4, 2018).”


                                                3
           Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 4 of 7



Strzok’s employment because of his protected speech in violation of the First Amendment to the

United States Constitution; (2) infringement of Mr. Strzok’s right to due process under the law in

violation of the Fifth Amendment to the United States Constitution (also based on his termination);

and (3) violations of the Privacy Act, based on both the December 12 disclosure and pre-December

12 leaks of information about the text messages. Mr. Strzok classified his case as an “Other Civil

Rights” case, not a Privacy Act case. Civil Cover Sheet, ECF No. 1-1. No notice of related case

was filed, and the Strzok case was assigned to this Court. Defendants have moved for dismissal

or, in the alternative, summary judgment as to Mr. Strzok’s constitutional claims, and summary

judgment as to his Privacy Act claim (ECF No. 30), and that motion has been fully briefed since

January 31, 2020. Defendants have not yet answered Mr. Strzok’s complaint and will not be

required to do so until after the Court decides Defendants’ partial motion to dismiss. See Fed. R.

Civ. P. 12(a)(4). Therefore, the case is exempt from discovery obligations under Local Rule

16.3(b).

       Defendants’ Motion to Consolidate

       On March 13, 2020, the same day they answered and moved for summary judgment in

Page, Defendants filed a motion in this action to consolidate the Page case with this one “for all

purposes.” Mot. to Consolidate at 1, 6. Defendants also submitted a notice of this filing in the

Page case.

                                         DISCUSSION

       Ms. Page takes no position on reassignment. Ms. Page opposes Defendants’ request to

consolidate the actions “for all purposes” because the requested consolidation may well prejudice

her interests in a prompt and efficient disposition of her narrowly focused claims.




                                                 4
         Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 5 of 7



       First, Ms. Page takes no position on reassignment. When Ms. Page filed her action, she

properly identified both this case and the CREW FOIA case as “related” within the meaning of

Local Rule 40.5(a)(3), and the matter was assigned to Judge Chutkan. See L.R. 40.5(c)(1)

(providing that “the Clerk shall assign the new case to the judge to whom the oldest related case

is assigned”). Ms. Page filed both notices so that the Court could determine the appropriate

assignment and understood that assignment to Judge Chutkan was proper under the rules. Ms.

Page continues to maintain that both cases are related to hers and defers to the Court on the issue

of judicial assignment.

       Second, although assignment to either Judge is proper, consolidation for all purposes would

be inappropriate because Ms. Page and Mr. Strzok are differently positioned. In exercising its

discretion to consolidate cases under Federal Rule of Civil Procedure 42(a), a “district court[ ]

must weigh the risk of prejudice and confusion wrought by consolidation against the risk of

inconsistent rulings on common factual and legal questions, the burden on the parties and the court,

the length of time, and the relative expense of proceeding with separate lawsuits if they are not

consolidated.” Nat’l Sec. Counselors v. Cent. Intelligence Agency, 322 F.R.D. 41, 43 (D.D.C.

2017). Here, the risk of prejudice outweighs the benefits of consolidation because (1) there are

meaningful differences in the current posture of the two cases and (2) the majority of Mr. Strzok’s

claims have no overlap with Ms. Page’s case.

       Most importantly, the posture of Ms. Page’s case entitles her to pursue discovery at this

time, but consolidation for all purposes threatens to interfere with that ability. Because Defendants

DOJ and FBI filed an answer in the Page case on March 13, they are no longer exempted from

discovery obligations under the Local Rules. See L.R. 16.3(b). Ms. Page has already contacted

government counsel to request a Rule 26(f) conference, and she is ready to proceed with discovery




                                                 5
        Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 6 of 7



at the earliest opportunity. In addition, because the pending dispositive motion in the Page case

involves only a single issue—whether Defendants have shown that they are entitled to summary

judgment on the Privacy Act claim prior to any discovery—Ms. Page is in a position to ask the

Court for a prompt decision denying the government’s motion as premature. In this action, by

contrast, Defendants have not filed an answer, and adjudication of Defendants’ motion to dismiss

and/or for summary judgment will require the Court to decide a range of complex legal issues.

       The cases also differ significantly in their claims and overall emphasis. Ms. Page has filed

a single-count Privacy Act claim that can be resolved by looking to the actions of DOJ and FBI in

connection with the December 12 disclosure. The Strzok case presents not only a broader Privacy

Act claim but also complex constitutional claims, involves additional potential witnesses and

document custodians, and is, at its core, a wrongful termination case. Defendants acknowledge

that “the Strzok case presents additional claims based on his dismissal from the Federal Bureau of

Investigation and an additional alleged violation of the Privacy Act.” Mot. to Consolidate at 4. In

fact, those constitutional claims have overshadowed the Privacy Act claim in the parties’ briefing

so far: Mr. Strzok’s opposition brief, for example, devoted 25 pages of argument to the termination

claims and only 11 pages to the Privacy Act claims. See Pls.’ Opp. to Defs.’ MTD/MSJ, ECF No.

36. As these filings reflect, Mr. Strzok’s case will require significant fact development, legal

analysis, and other judicial and party resources in connection with claims that have no overlap

with Ms. Page’s case. Moreover, because the complex constitutional claims are likely to dominate

the proceedings, the risk of prejudice to Ms. Page goes beyond simple delay.

       In the event the Court determines that reassignment is appropriate, Ms. Page respectfully

requests that the Court wait until briefing on Defendants’ summary judgment motion in her case

is completed before ruling on the Privacy Act claims in this action. As noted, the Privacy Act




                                                6
         Case 1:19-cv-02367-ABJ Document 44-1 Filed 03/27/20 Page 7 of 7



issues have received relatively less attention in the parties’ briefing in this case due to the

predominance of other claims, and Ms. Page intends to bring additional arguments and authorities

to bear on the significant Privacy Act issues implicated by the December 12 disclosure. To the

extent that there is commonality between Ms. Page’s and Mr. Strzok’s respective Privacy Act

claims, Ms. Page submits that the interests of justice will be best served by the Court having the

benefit of full briefing on the Privacy Act issues before ruling on the Privacy Act claims in either

case.

                                         CONCLUSION

        This Court should deny Defendants’ motion to consolidate this action with the Page case

for all purposes. Ms. Page takes no position on reassignment.


Dated: March 27, 2020                                Respectfully submitted,

                                                     /s/ Amy Jeffress
                                                     Amy Jeffress (D.C. Bar No. 449258)
                                                     Kaitlin Konkel (D.C. Bar No. 1021109)
                                                     ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
                                                     601 Massachusetts Avenue NW
                                                     Washington, DC 20001-3743
                                                     Telephone: (202) 942-5000
                                                     Fax: (202) 942-5999

                                                     Counsel for Proposed Intervenor
                                                     Lisa Page




                                                 7
         Case 1:19-cv-02367-ABJ Document 44-2 Filed 03/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                     )
PETER STRZOK,                        )
                                     )
                         Plaintiff,  )
                                     )
         v.                          )
                                                          Civil Action No. 19-cv-2367 (ABJ)
                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in )
his official capacity, et al.,       )
                                     )
                         Defendants. )
                                     )


                                  [PROPOSED] ORDER

       Upon consideration of Proposed Intervenor Lisa Page’s Consent Motion to Intervene for

the Limited Purpose of Responding to Defendants’ Motion to Consolidate, IT IS HEREBY

ORDERED that the Motion is GRANTED.            IT IS FURTHER ORDERED that Proposed

Intervenor Lisa Page’s Response to Defendants’ Motion to Consolidate shall be deemed FILED

on the docket of this action.

       IT IS SO ORDERED on this the ____ day of _________, 2020.




                                                 Hon. Amy Berman Jackson
                                                 United States District Judge
       Case 1:19-cv-02367-ABJ Document 44-3 Filed 03/27/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                     )
PETER STRZOK,                        )
                                     )
                         Plaintiff,  )
                                     )
         v.                          )
                                                           Civil Action No. 19-cv-2367 (ABJ)
                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in )
his official capacity, et al.,       )
                                     )
                         Defendants. )
                                     )


                                  [PROPOSED] ORDER

      Upon consideration of Defendants’ Motion to Consolidate this action for all purposes with

Page v. U.S. Department of Justice, No. 19-cv-3675 (TSC), IT IS HEREBY ORDERED that

Defendants’ Motion is DENIED.

      IT IS SO ORDERED on this the ____ day of _________, 2020.




                                                  Hon. Amy Berman Jackson
                                                  United States District Judge
